NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)



                                          January 16, 2014

      Hon. John W. Johnson
      Creighton, Fox, Johnson & Mills P.L.L.C.
      P.O. Box 5607
      Beaumont, TX 77726

      Hon. Lance P. Bradley
      McPherson, Monk, Hughes, Bradley &
      Wimberley
      3120 Central Mall Drive
      Port Arthur, TX 77642

      Re:       Cause No. 13-12-00288-CV, & 13-12-00339-CV
      Tr.Ct.No. 96313
      Style:    IN THE ESTATE OF BETTY LOU HUGHES


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
           County Court/Jefferson
           Hon. Carolyn L. Guidry, County Clerk/Jefferson
           Hon. Olen Underwood, Presiding Judge, Second Administrative Judicial Region